Name: Council Directive 72/306/EEC of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles
 Type: Directive
 Subject Matter: technology and technical regulations;  deterioration of the environment;  European Union law;  environmental policy;  mechanical engineering;  organisation of transport
 Date Published: 1972-08-20

 Avis juridique important|31972L0306Council Directive 72/306/EEC of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles Official Journal L 190 , 20/08/1972 P. 0001 - 0023 Finnish special edition: Chapter 13 Volume 2 P. 0142 Danish special edition: Series I Chapter 1972(III) P. 0846 Swedish special edition: Chapter 13 Volume 2 P. 0142 English special edition: Series I Chapter 1972(III) P. 0889 - 0908 Greek special edition: Chapter 13 Volume 2 P. 0033 Spanish special edition: Chapter 13 Volume 2 P. 0154 Portuguese special edition Chapter 13 Volume 2 P. 0154 COUNCIL DIRECTIVE of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles (72/306/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas the technical requirements which motor vehicles must satisfy pursuant to national laws relate, inter alia, to the emission of pollutants from diesel engines for use in vehicles; Whereas those requirements differ from one Member State to another ; whereas it is therefore necessary that all the Member States adopt the same requirements either in addition to or in place of their existing rules, in order, in particular, to allow the EEC type approval procedure which was the subject of the Council Directive 1 of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers to be applied in respect of each type of vehicle; Whereas, it is desirable to follow the technical requirements adopted by the UN Economic Commission for Europe in its Regulation No 24 (Uniform provisions concerning the approval of vehicles equipped with diesel engines with regard to the emission of pollutants by the engine), which is annexed to the Agreement of 20 March 1958 concerning the adoption of uniform conditions of approval and reciprocal recognition of approval for motor vehicle equipment and parts 2; HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, "vehicle" means any vehicle with a diesel engine, intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, with the exception of vehicles which run on rails, agricultural tractors and machines and public works vehicles. Article 2 No Member State may refuse to grant a vehicle EEC type approval or national type approval on the ground that pollutants are emitted by the diesel engine which drives the vehicle, if the engine complies with Annexes I, II, III, IV and VI. Article 3 The Member State which has granted type approval shall take the necessary measures to ensure that it is informed of any modification of a part or characteristic referred to in item 2.2 of Annex I. The competent authorities of that Member State shall decide whether fresh tests should be carried out on the modified vehicle and a fresh report drawn up. Where the tests reveal failure to comply with this Directive, the modification shall not be approved. 1OJ No L 42, 23.2.1970, p. 1. 2Doc. E/EEC/324 - E/EEC/TRANS/505, Rev l/add 23, 23.8.1971. Article 4 The amendments necessary for adjusting the Annexes so as to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of the Council Directive of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers. Article 5 1. Member States shall put into force the provisions needed in order to comply with this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. 2. Furthermore, once notification of this directive has been effected the Member States shall ensure that the Commission is informed, in time for it to submit its comments, of the most important laws, regulations and administrative provisions which they envisage adopting in the field covered by this Directive. Article 6 This Directive is addressed to the Member States. Done at Brussels, 2 August 1972 For the Council The President T. WESTERTERP ANNEX 1a DEFINITIONS, APPLICATION FOR EEC TYPE APPROVAL, SYMBOL OF THE CORRECTED ABSORPTION COEFFICIENT, SPECIFICATIONS AND TESTS AND CONFORMITY OF PRODUCTION (1.) 2. DEFINITIONS For the purposes of this Directive: (2.1.) 2.2. "Vehicle type as regards the limitation of the emission of pollutants from the engine" means motor vehicles which do not differ in such essential respects as the vehicle and engine characteristics defined in Annex II; 2.3. "Diesel engine" means an engine which works on the compression-ignition principle; 2.4. "Cold-start device" means a device which by its operation temporarily increases the amount of fuel supplied to the engine and is intended to facilitate the starting of the engine; 2.5. "Opacimeter" means an instrument for continuous measurement of the absorption coefficients of the light by the exhaust gases emitted by vehicles. 3. APPLICATION FOR EEC TYPE APPROVAL 3.1. The application for approval must be submitted by the vehicle manufacturer or by his duly accredited representative. 3.2. It must be accompanied by the undermentioned documents in triplicate and the following particulars: aThe text of the Annexes is similar to that of Regulation No 24 of the UN Economic Commission for Europe ; in particular the breakdown into items is the same. For this reason, where an item of Regulation No 24 has no counterpart in this Directive, its number is given in brackets as a token entry. 3.2.1. A description of the engine type including all the particulars referred to in Annex II; 3.2.2. Drawings of the combustion chamber and of the upper face of the piston. 3.3. An engine and the equipment prescribed in Annex II to the Regulation for fitting to the vehicle to be approved shall be submitted to the technical service conducting the approval tests defined in item 5. However, if the manufacturer so requests and the technical service conducting the approval tests agrees, a test may be carried out on a vehicle representative of the vehicle type to be approved. 3a EEC TYPE APPROVAL A certificate conforming to that shown in Annex X shall be attached to the EEC type approval certificate. 4. SYMBOL OF THE CORRECTED ABSORPTION COEFFICIENT (4.1.) (4.2.) (4.3.) 4.4. To every vehicle conforming to a vehicle type approved under this Regulation there shall be affixed, conspicuously and in a readily accessible place specified in the Annex to the type approval certificate shown in Annex X, a symbol being a rectangle surrounding a figure expressing in m-1 the corrected absorption coefficient obtained, at the time of approval, during the test under free acceleration, and determined at the time of approval by the method described in item 3.2 of Annex IV. 4.5. The symbol must be clearly legible and indelible. 4.6. Annex IX gives an example of the symbol. 5. SPECIFICATIONS AND TESTS 5.1. General The components liable to affect the emission of pollutants shall be so designed, constructed and assembled as to enable the vehicle, in normal use, despite the vibration to which it may be subjected, to comply with the provisions of this Directive. 5.2. Specifications concerning cold-start devices 5.2.1. The cold-start device shall be so designed and constructed that it cannot be brought into or kept in action when the engine is running normally. 5.2.2. The provisions of item 5.2.1 above shall not apply if at least one of the following conditions is met: 5.2.2.1. The light absorption coefficient of the gases emitted by the engine at steady speeds when measured by the method described in Annex III with the cold-start device operating is within the limits prescribed in Annex VI. 5.2.2.2. Keeping the cold-start device in operation causes the engine to stop within a reasonable time. 5.3. Specifications concerning the emission of pollutants 5.3.1 The emission of pollutants by the vehicle type submitted for approval shall be measured by the two methods described in Annexes III and IV, relating respectively to tests at steady speeds and to tests under free acceleration.a 5.3.2. The emission of pollutants, as measured by the method described in Annex III, shall not exceed the limits prescribed in Annex VI. aA test under free acceleration shall be carried out, especially in order to provide a reference figure for administrations which use this method to check vehicles in use. 5.3.3. In the case of engines with an exhaust-driven supercharger the absorption coefficient measured under free acceleration shall not exceed the limit prescribed in Annex VI for the nominal flow value corresponding to the maximum absorption coefficient measured during the tests at steady speeds, plus 0 75 m-1. 5.4. Equivalent measuring instruments shall be allowed. If an instrument other than those described in Annex VII is used, proof of its equivalence for the engine considered shall be required. (6.) 7. CONFORMITY OF PRODUCTION 7.1. Every vehicle in the series must conform, with regard to components affecting the emission of pollutants by the engine, to the vehicle type approved. (7.2.) 7.3. As a general rule conformity of the vehicle with the approved type as regards the emission of pollutants from diesel motors shall be verified on the basis of the description given in the Annex to the EEC approval certificate shown in Annex X. In addition: 7.3.1. Where a check is carried out on a vehicle taken from the series, the tests shall be carried out as follows: 7.3.1.1. A vehicle which has not been run in shall be subjected to the test under free acceleration described in Annex IV. The vehicle shall be deemed to conform to the approved type if the absorption coefficient determined does not exceed by more than 0 75 m-1 the figure shown in the approval mark. 7.3.1.2. If the figure determined in the test referred to in item 7.3.1 above exceeds by more than 0 75 m-1 the figure shown in the approval mark, a vehicle of the type considered or its engine shall be subjected to the test at steady speeds over the full-load curve, as described in Annex III. The emission levels shall not exceed the limits prescribed in Annex VI. (8.) (9.) ANNEX II >PIC FILE= "T0010768""PIC FILE= "T0010769"> >PIC FILE= "T0010770"> ANNEX III TEST AT STEADY SPEEDS OVER THE FULL-LOAD CURVE 1. INTRODUCTION 1.1. This annex describes the method of determining emissions of pollutants at different steady speeds over the full-load curve. 1.2. The test may be carried out either on an engine or on a vehicle. 2. MEASUREMENT PRINCIPLE 2.1. The opacity of the exhaust gases produced by the engine shall be measured with the engine running under full load and at steady speed. Six measurements shall be made at engine speeds spaced out uniformly between that corresponding to maximum power and the higher of the following two engine speeds: - 45 per cent of the engine speed corresponding to maximum power ; and - 1 000 rpm. The extreme points of measurement shall be situated at the limits of the interval defined above. 2.2. In the case of diesel engines which are fitted with an air supercharger which can be engaged at will, and in which engines the entry into operation of the air supercharger automatically brings about an increase in the quantity of fuel injected, the measurements shall be made both with and without the supercharger working. For each engine speed, the result of the measurement shall be the higher of the two figures obtained. 3. TEST CONDITIONS 3.1. Vehicle or engine 3.1.1. The engine or the vehicle shall be submitted in good mechanical condition. The engine shall have been run in. 3.1.2. The engine shall be tested with the equipment described in Annex II. 3.1.3. The settings of the engine shall be those described by the manufacturer and by Annex II. 3.1.4. The exhaust device shall not have any orifice through which the gases emitted by the engine might be diluted. 3.1.5. The engine shall be in the normal working condition prescribed by the manufacturer. In particular, the cooling water and the oil shall each be at the normal temperature indicated by the manufacturer. 3.2. Fuel The fuel shall be the reference fuel whose specifications are given in Annex V. 3.3. Test laboratory 3.3.1. The absolute temperature T of the laboratory, expressed in degrees Kelvin, and the atmospheric pressure H, expressed in torr, shall be measured, and the factor F shall be determined by the formula 3.3.2. >PIC FILE= "T0010771"> 3.4. Sampling and measuring apparatus The light-absorption coefficient of the exhaust gases shall be measured with an opacimeter satisfying the conditions laid down in Annex VII and installed in conformity with Annex VIII. 4. LIMIT VALUES 4.1. For each of the six engine speeds at which the absorption coefficient is measured pursuant to paragraph 2.1 above, the nominal gas flow G, expressed in litres per second, shall be calculated by means of the following formulae: >PIC FILE= "T0010772"> where: V is the cylinder capacity of the engine expressed in litres ; and n is the engine speed in revolutions per minute. 4.2. For each engine speed the absorption coefficient of the exhaust gases shall not exceed the limit value given in the table in Annex VI. Where the value of the nominal flow is not one of those given in that table, the limit value applicable shall be obtained by interpolation on the principle of proportional parts. ANNEX IV TEST UNDER FREE ACCELERATION 1. TEST CONDITIONS 1.1. The test shall be carried out on the vehicle or engine which has undergone the test at steady speeds described in Annex III. 1.1.1. If the engine is tested on a bench the test shall be carried out as soon as possible after the test for measurement of opacity under full load at steady speed. In particular, the cooling water and the oil shall be at the normal temperatures indicated by the manufacturer. 1.1.2. If the test is carried out on a stationary vehicle, the engine shall first be brought to normal operating condition by a road run. The test shall be carried out as soon as possible after completion of the road run. 1.2. The combustion chamber shall not have been cooled or fouled by a prolonged period of idling preceding the test. 1.3. The test conditions described in Annex III, items 3.1, 3.2 and 3.3, shall apply. 1.4. The conditions described in Annex III, item 3.4, with regard to the sampling and measuring apparatus shall apply. 2. TEST METHODS 2.1. If the test is a bench test, the engine shall be disconnected from the brake, the latter being replaced either by the rotating parts driven when no gear is engaged or by an inertia substantially equivalent to that of the rotating parts. 2.2. If the test is carried out on a vehicle, the gear-change control shall be set in the neutral position and the engine in gear. 2.3. With the engine idling, the accelerator control shall be operated quickly, but not violently, so as to obtain maximum delivery from the injection pump. This position shall be maintained until maximum engine speed is reached and the governor comes into action. As soon as this speed is reached the accelerator shall be released until the engine resumes its idling speed and the opacimeter reverts to the corresponding conditions. 2.4. The operation described in item 2.3 above shall be repeated not less than six times in order to clear the exhaust system and to allow for any necessary adjustment of the apparatus. The maximum opacity values read at each successive acceleration shall be noted until stabilized values are obtained. No account shall be taken of the values read while the engine is idling after each acceleration. The values read shall be regarded as stabilized when four consecutive readings are situated within a band width of 0 725 m-1 and do not form a decreasing sequence. The absorption coefficient XM to be recorded shall be the arithmetic mean of these four values. 2.5. Engines fitted with an air supercharger shall be subject, where appropriate, to the following special requirements: 2.5.1 In the case of engines with an air supercharger which is coupled with or driven mechanically by the engine and is capable of being disengaged, two complete measurement cycles with preliminary accelerations shall be carried out, the air supercharger being engaged in one case and disengaged in the other. The measurement result recorded shall be the higher of the two results obtained; 2.5.2. In the case of engines with an air supercharger which can be cut out by means of a driver-operated bypass, the test shall be carried out with and without the bypass. The measurement result recorded shall be the higher of the results obtained. 3. DETERMINATION OF THE CORRECTED VALUE OF THE ABSORPTION COEFFICIENT 3.1. Notation XM = value of the absorption coefficient under free acceleration measured as described in item 2.4 of this Annex; XL = corrected value of the absorption coefficient under free acceleration; SM = value of the absorption coefficient measured at steady speed (Annex III, item 2.1.) which is closest to the prescribed limit value corresponding to the same nominal flow; SL = value of the absorption coefficient (Annex III, item 4.2.) for the nominal flow corresponding to the point of measurement which gave the value SM; L = effective length of the light path in the opacimeter. 3.2. When the absorption coefficients are expressed in m-1 and the effective length of the light path in metres, the corrected value XL is given by the smaller of the following two expressions: >PIC FILE= "T0010773"> ANNEX V SPECIFICATIONS OF REFERENCE FUEL PRESCRIBED FOR APPROVAL TESTS AND TO VERIFY CONFORMITY OF PRODUCTION >PIC FILE= "T0010774"> Note : The fuel must be based only on straight-run distillates, hydrodesulphurized or not, and must contain no additives. ANNEX VI LIMIT VALUES APPLICABLE IN THE TEST AT STEADY SPEEDS >PIC FILE= "T0010775"> Note : Although the above values are rounded to the nearest 0 701 or 0 7005, this does not mean that the measurements need to be made to this degree of accuracy. ANNEX VII CHARACTERISTICS OF OPACIMETERS 1. SCOPE This annex defines the conditions to be met by opacimeters used in the tests described in Annexes III and IV. 2. BASIC SPECIFICATION FOR OPACIMETERS 2.1. The gas to be measured shall be confined in an enclosure having a non-reflecting internal surface. 2.2. In determining the effective length of the light path through the gas, account shall be taken of the possible influence of devices protecting the light source and the photoelectric cell. This effective length shall be indicated on the instrument. 2.3. >PIC FILE= "T0010776"> 3. CONSTRUCTION SPECIFICATIONS 3.1. General The design shall be such that under steady-speed operating conditions the smoke chamber is filled with smoke of uniform opacity. 3.2. Smoke chamber and opacimeter casing 3.2.1. The impingement on the photoelectric cell of stray light due to internal reflections or diffusion effects shall be reduced to a minimum (e.g. by finishing internal surfaces in matt black and by a suitable general layout). 3.2.2. The optical characteristics shall be such that the combined effect of diffusion and reflection does not exceed one unit on the linear scale when the smoke chamber is filled with smoke having an absorption coefficient near 1 77 m-1. 3.3. Light source The light source shall be an incandescent lamp with a colour temperature in the range 2 800 to 3 250 ºK. 3.4. Receiver 3.4.1. The receiver shall consist of a photoelectric cell with a spectral response curve similar to the photopic curve of the human eye (maximum response in the range 550/570 nm ; less than 4 per cent of that maximum response below 430 nm and above 680 nm). 3.4.2. The construction of the electrical circuit, including the indicating dial, shall be such that the current output from the photoelectric cell is a linear function of the intensity of the light received over the operating-temperature range of the photoelectric cell. 3.5. Measuring scales 3.5.1. >PIC FILE= "T0010777"> - either by the method described in item 4 of this Annex ; or - through correlation with another type of opacimeter for which the effective length is known. 3.5.2. The relationship between the 0-100 linear scale and the light absorption coefficient k is given by the formula >PIC FILE= "T0010778"> where N is a reading on the linear scale and k the corresponding value of the absorption coefficient. 3.5.3. The indicating dial of the opacimeter shall enable an absorption coefficient of 1 77 m-1 to be read with an accuracy of 0 7025 m-1. 3.6. Setting and testing of the measuring apparatus 3.6.1. The electrical circuit of the photoelectric cell and of the indicating dial shall be adjustable so that the pointer can be reset at zero when the light flux passes through the smoke chamber filled with clean air or through a chamber having identical characteristics. 3.6.2. >PIC FILE= "T0010779"> 3.6.3. An intermediate check shall be carried our by placing in the smoke chamber a screen representing a gas whose known light-absorption coefficient k, measured as described in item 3.5.1, is between 1 76 m-1 and 1 78 m-1. The value of k must be known to within 0 7025 m-1. The check consists in verifying that this value does not differ by more than 0 705 m-1 from that read on the opacimeter indicating dial when the screen is introduced between the source of light and the photoelectric cell. 3.7. Opacimeter response 3.7.1. The response time of the electrical measuring circuit, being the time necessary for the indicating dial to reach 90 per cent of full-scale deflection on removal of a screen fully obscuring the photoelectric cell, shall be 0 79 to 1 71 second. 3.7.2. The damping of the electrical measuring circuit shall be such that the initial overswing beyond the final steady reading after any momentary variation in input (e.g. the calibration screen) does not exceed 4 per cent of that reading in linear scale units. 3.7.3. The response time of the opacimeter which is due to physical phenomena in the smoke chamber is the time between the entry of the gas into the measuring apparatus and the complete filling of the smoke chamber ; it shall not exceed 0 74 second. 3.7.4. These provisions shall apply solely to opacimeters used to measure opacity under free acceleration. 3.8. Pressure of the gas to be measured and of scavenging air 3.8.1. The pressure of the exhaust gas in the smoke chamber shall not differ by more than 75 mm (water gauge) from the atmospheric pressure. 3.8.2. The variations in the pressure of the gas to be measured and of the scavenging air shall not cause the absorption coefficient to vary by more than 0 705 m-1 in the case of a gas having an absorption coefficient of 1 77 m-1. 3.8.3. The opacimeter shall be equipped with appropriate devices for measuring the pressure in the smoke chamber. 3.8.4. The limits of pressure variation of gas and scavenging air in the smoke chamber shall be indicated by the manufacturer of the apparatus. 3.9. Temperature of the gas to be measured 3.9.1. At every point in the smoke chamber the gas temperature at the instant of measurement shall be between 70 ºC and a maximum temperature, specified by the opacimeter manufacturer, such that the readings over this temperature range do not vary by more than 0 71 m-1 if the chamber is filled with a gas having an absorption coefficient of 1 77 m-1. 3.9.2. The opacimeter shall be equipped with appropriate devices for measuring the temperature in the smoke chamber. 4. EFFECTIVE LENGTH "L" OF THE OPACIMETER 4.1. General 4.1.1. In some types of opacimeter the gas between the light source and the photoelectric cell, or between transparent parts protecting the source and the photoelectric cell, is not of constant opacity. In such cases the effective length L shall be that of a column of gas of uniform opacity which gives the same absorption of light as that obtained when the gas is admitted in a normal way into the opacimeter. 4.1.2. The effective length of the light path is obtained by comparing the reading N of the opacimeter operating normally with the reading No obtained with the opacimeter modified so that the test gas fills a well defined length Lo. 4.1.3. It will be necessary to take comparative readings in quick succession to determine the correction to be made for shifts of zero. 4.2. Method of assessment of L 4.2.1. The test gas shall be exhaust gas of constant opacity or a light-absorptive gas of a gravimetric density similar to that of the exhaust gas. 4.2.2. A column of length Lo of the opacimeter, which can be filled uniformly with the test gases, and the ends of which are substantially at right angles to the light path, shall be accurately determined. This length Lo shall be close to the presumed effective length of the opacimeter. 4.2.3. The mean temperature of the test gas in the smoke chamber shall be measured. 4.2.4. If necessary, an expansion tank of compact design and of sufficient capacity to damp the pulsations may be incorporated in the sampling line as near to the probe as possible. A cooler may also be fitted. The addition of the expansion tank and of the cooler must not unduly disturb the composition of the exhaust gas. 4.2.5. The test for determining the effective length shall consist of passing a sample of test gas alternately through the opacimeter operating normally and through the same apparatus modified as indicated in item 4.1.2. 4.2.5.1. The opacimeter readings shall be recorded continuously during the test with a recorder whose response time is equal to or shorter than that of the opacimeter. 4.2.5.2. With the opacimeter operating normally, the reading on the linear scale of opacity is N and that of the mean gas temperature expressed in Kelvin degrees is T. 4.2.5.3. With the known length Lo filled with the same test gas, the reading on the linear scale of opacity is No and that of the mean gas temperature expressed in Kelvin degrees is To. 4.2.6. The effective length will be >PIC FILE= "T0010780"> 4.2.7. The test shall be repeated with at least four test gases giving readings evenly spaced between the 20 and 80 on the linear scale. 4.2.8. The effective length L of the opacimeter will be the arithmetic mean of the effective lengths obtained as stated in item 4.6 with each of the gases. ANNEX VIII INSTALLATION AND USE OF THE OPACIMETER 1. SCOPE This annex specifies the installation and use of opacimeters for the tests described in Annexes III and IV. 2. SAMPLING OPACIMETER 2.1. Installation for steady-speed tests 2.1.1. The ratio of the cross-sectional area of the probe to that of the exhaust pipe shall not be less than 0 705. The back pressure measured in the exhaust pipe at the intake of the probe shall not exceed 75 mm (water gauge). 2.1.2. The probe shall be a tube with an open end facing forwards in the axis of the exhaust pipe, or of the extension pipe if one is required. It shall be situated in a section where the distribution of smoke is approximately uniform. To achieve this, the probe shall be placed as far downstream in the exhaust pipe as possible, or, if necessary, in an extension pipe so that, if D is the diameter of the exhaust pipe at the outlet, the end of the probe is situated in a straight portion at least 6 D in length upstream of the sampling point and 3 D in length downstream. If an extension pipe is used, no air shall be allowed to enter the joint. 2.1.3. The pressure in the exhaust pipe and the characteristics of the pressure drop in the sampling line shall be such that the probe collects a sample substantially equivalent to that which would be obtained by isokinetic sampling. 2.1.4. If necessary, an expansion tank of compact design and of sufficient capacity to damp the pulsations may be incorporated in the sampling line as near to the probe as possible. A cooler may also be fitted. The design of the expansion tank and cooler shall not unduly disturb the composition of the exhaust gas. 2.1.5. A butterfly valve or other means of increasing the sampling pressure may be placed in the exhaust pipe at least three 3 D downstream from the sampling probe. 2.1.6. The connecting pipes between the probe, the cooling device, the expansion tank (if required) and the opacimeter shall be as short as possible while satisfying the pressure and temperature requirements described in Annex VII, items 3.8 and 3.9. The pipe shall be inclined upwards from the sampling point to the opacimeter, and sharp bends where soot might accumulate shall be avoided. If not embodied in the opacimeter, a bypass valve shall be provided upstream. 2.1.7. A check shall be carried out during the test to ensure that the requirements of Annex VII, item 3.8, concerning pressure and those of Annex VII, item 3.9, concerning the temperature in the measuring chamber are observed. 2.2. Installation for tests under free acceleration 2.2.1. The ratio of the cross-sectional area of the probe to that of the exhaust pipe shall not be less than 0 705. The back pressure measured in the exhaust pipe at the intake of the probe shall not exceed 75 mm (water gauge). 2.2.2. The probe shall be a tube with an open end facing forwards in the axis of the exhaust pipe, or of the extension pipe if one is required. It shall be situated in a section where the distribution of smoke is approximately uniform. To achieve this, the probe shall be placed as far downstream in the exhaust pipe as possible or, if necessary, in an extension pipe so that, if D is the diameter of the exhaust pipe at the outlet, the end of the probe is situated in a straight portion at least 6 D in length upstream of the sampling point and 3 D in length downstream. If an extension pipe is used, no air shall be allowed to enter the joint. 2.2.3. The sampling system shall be such that at all engine speeds the pressure of the sample at the opacimeter is within the limits specified in Annex VII, item 3.8.2. This may be checked by noting the sample pressure at engine idling and maximum no-load speeds. Depending on the characteristics of the opacimeter, control of sample pressure can be achieved by a fixed restriction or a butterfly valve in the exhaust pipe or extension pipe. Whichever method is used, the back pressure measured in the exhaust pipe at the intake of the probe shall not exceed 75 mm (water gauge). 2.2.4. The pipes connecting with the opacimeter shall be as short as possible. The pipe shall be inclined upwards from the sampling point to the opacimeter, and sharp bends where soot might accumulate shall be avoided. A bypass valve may be provided upstream of the opacimeter to isolate it from the exhaust-gas flow when no measurement is being made. 3. FULL-FLOW OPACIMETER The only general precautions to be observed in steady-speed and free-acceleration tests are the following: 3.1. Joints in the connecting pipes between the exhaust pipe and the opacimeter shall not allow air to enter from outside. 3.2. The pipes connecting with the opacimeter shall be as short as possible, as in the case of sampling opacimeters. The pipe system shall be inclined upwards from the exhaust pipe to the opacimeter, and sharp bends where soot might accumulate shall be avoided. A bypass valve may be provided upstream of the opacimeter to isolate it from the exhaust-gas flow when no measurement is being made. 3.3. A cooling system may also be required upstream of the opacimeter. ANNEX IX EXAMPLE OF THE SYMBOL OF THE CORRECTED ABSORPTION COEFFICIENT >PIC FILE= "T0010781"> ANNEX X >PIC FILE= "T0010782"> >PIC FILE= "T0010830">